[TAC]                                                  PUBLISH

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT



                              No. 94-8519


                    D.C. Docket No. 1:91-CV-1926-JEC




VICTORIA DOYLE, DUFFEY DOYLE,

                            Plaintiffs-Appellants,

           versus

VOLKSWAGENWERK AKTIENGELELLSCHAFT,
VOLKSWAGEN OF AMERICA, INC.,

                            Defendants-Appellees.




        Appeal from the United States District Court for the
                    Northern District of Georgia

                            (June 12, 1997)

Before TJOFLAT and BARKETT, Circuit Judges, and CLARK, Senior
Circuit Judge.


CLARK, Senior Circuit Judge:
            This     is   a      defective         products       case     brought   by

plaintiffs-appellants Victoria and Duffey Doyle in the United

States    District   Court      for    the       Northern      District    of   Georgia.

Victoria Doyle alleged that she purchased a new 1989 Volkswagen

Jetta, which was manufactured by defendant-appellee Volkswagen

Akteingesellschaft        and    imported         into    the     United    States    by

defendant-appellee Volkswagen of America, Inc.                           The Jetta was

equipped with an automatic shoulder belt that required no action by

the vehicle occupants.           By design, the Jetta did not have a lap

belt at the driver's or front seat passenger's position; instead,

it used knee bolsters to prevent a person from sliding under the

belt during a collision.

            On August 18, 1989, while driving her new Jetta, Victoria

Doyle was struck in the rear by another vehicle.                        As a result of

the collision, Ms. Doyle sustained severe injuries to her right

breast.    Ms. Doyle's experts are prepared to testify that these

injuries were caused by the shoulder belt and were exacerbated by

the absence of a lap belt:            without a lap belt to absorb a portion

of the force of the impact, a majority of the force of the impact

was focused on Ms. Doyle's right breast.

            Plaintiffs'         complaint        set     out    three     theories   of

liability: negligence, strict liability, and breach of the implied

warranty of fitness. Plaintiffs filed a motion for partial summary

judgment with the district court and provided the court with
various literature outlining the alleged known dangers of the


                                             2
shoulder belt only system.               Defendants also filed a motion for

partial summary judgment.              They alleged that the Jetta seat belt

system complied with the Federal motor vehicle safety standards

promulgated under the authority of the National Traffic and Motor

Vehicle Safety Act;1 defendants argued that they were entitled to

judgment as a matter of law because either (1) they had no duty

under       Georgia    law     to    exceed       these        federal     standards,       or

(2) plaintiffs' common law claims were preempted by the federal

standards.

              The district court granted defendants' motion for partial

summary      judgment       and   denied   plaintiffs'            motion.         The    court

concluded      that    the    Jetta    seat       belt    system       complied    with    the

applicable federal standards, notwithstanding the absence of a lap

belt.       We concur in that conclusion.                 The district court further

concluded that Georgia law as delineated in Honda Motor Co. v.

Kimbrel2      does    not    hold    automobile          manufacturers      to     a    higher

standard      than    federal       requirements;         thus,    a    plaintiff       cannot

recover under Georgia law for negligently creating a defective

condition when the manufacturer is in compliance with federal

standards.       Because the Jetta seat belt system at issue was in

compliance      with    federal       standards,         the    court     concluded       that

defendants could not be liable to plaintiffs as a result of the

absence of a lap belt.            Finding plaintiffs' claims precluded under

        1
         Pub. L. No. 89-563, 80 Stat. 718 (1966) (codified at 15
U.S.C. §§ 1381-1431).
        2
         189 Ga. App. 414, 376 S.E.2d 379 (Ga. App. 1988),                               cert.
denied (Feb. 15, 1989).

                                              3
Georgia law, the district court found it unnecessary to reach the

preemption issue.

               At a time after the district court's decision, this

Circuit held that standards promulgated under the National Traffic

and Motor Vehicle Safety Act do not preempt common law claims.

Myrick v. Freuhauf Corp., 13 F.3d 1516 (11th Cir.), cert. granted,

      U.S.      , 115 S.Ct. 306. 130 L.Ed.2d 218 (1994).   The Supreme

Court affirmed this Circuit's decision.         Freightliner Corp. v.

Myrick, ___ U.S. ___, 115 S.Ct. 1483, 131 L.Ed.2d 385 (1995).

               On April 24, 1996, we certified to the Georgia Supreme

Court a question respecting whether Georgia law precludes personal

injury product liability claims when an automobile manufacturer

sells an automobile to a Georgia citizen and the automobile is in

compliance with the National Traffic and Motor Vehicle Safety Act.

The Georgia Supreme Court answered our certified question in the

negative. Reference should be made to that court's holding, but we

quote two separate statements:

               Georgia common law permits a Georgia citizen
               to sue an automobile manufacturer despite the
               manufacturer's compliance with the standards
               established by the National Automobile Safety
               Act.3

and

                    The focus of the Safety Act is to reduce
               deaths and injuries from automotive accidents
               by promoting and enhancing safer automobile
               design.   To that end, we determine that our
               state common law permits its citizens to
               pursue a personal injury product liability
               claim again an automobile manufacturer even if

       3
             481 S.E.2d 518, 519 (Ga. 1997).

                                     4
           the automobile is in compliance with the
           Safety Act. This decision will not make the
           manufacturer an insurer of its product, for
           there is no duty to design an accident-proof
           vehicle. All we do today is affirm that proof
           of compliance with federal standards or
           regulations   will   not   bar   manufacturer
           liability for design defect as a matter of
           law.4

           In light of the Georgia Supreme Court's interpretation of

the relationship between Georgia common law and the National

Automobile Safety Act, we REVERSE the district court's decision in

this case and REMAND to the district court for further proceedings.

           REVERSED and REMANDED.




     4
         Id. at 521.

                                    5